DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,400,615. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. Patent No. 11,400,615 teach a die block for a cutting die comprising a main body having kerfs for receiving cutting rules and grooves for receiving magnetic blocks. Claims 1-20 are broaden language of claims 1-2 of U.S. Patent No. 11,400,615.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 20, and the expression “”a given cross-sectional profile and a corresponding length, the length of the elongated body being greater than a maximal span within the cross-sectional profile of the at least one magnetic element”, there are infinite cross-sectional profile on an object. One skilled in the art does not know where the cross-sectional profile is taken.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holliday (6,779,426).
Regarding claim 1, Holliday teaches a die block for die cutting, the die block comprising: 
a top surface 24; 
an opposite bottom surface 26; 
a main body 10 extending between the opposite top and bottom surfaces; and 
at least one kerf 12 extending down within the main body and being provided about the top surface via a corresponding top groove, the at least one kerf and corresponding top groove being positioned, shaped and sized for receiving a corresponding die cutting rule 14; 
the die block being characterized in that it comprises at least one magnetic element 16 having an elongated body with a given cross-sectional profile and a corresponding length, the length of the elongated body being greater than a maximal span within the cross-sectional profile of the at least one magnetic element, and the at least one magnetic element being positioned, shaped and sized about the main body of the die block and in proximity of the at least one kerf for providing a magnetic field intended to retain the corresponding die cutting rule when placed into the at least one kerf.
See Fig. 1-2.
As to the limitation “an elongated body with a given cross-sectional profile and a corresponding length, the length of the elongated body being greater than a maximal span within the cross-sectional profile of the at least one magnetic element”, there are indefinite cross-sectional profile that can be taken on the body of magnet 16 such that “the length of the elongated body being greater than a maximal span within the cross-sectional profile of the at least one magnetic element”.
Or alternately, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the magnet element having a size such that the length of the elongated body being greater than a maximal span within the cross-sectional profile of the at least one magnetic element, and the at least one magnetic element being positioned, shaped and sized about the main body of the die block and in proximity of the at least one kerf for providing a magnetic field intended to retain the corresponding die cutting rule when placed into the at least one kerf, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, first and second imaginary median planes of the cross-sectional profile is best seen in Fig. 3.


    PNG
    media_image1.png
    330
    386
    media_image1.png
    Greyscale


Regarding claim 3, first and second angled sides 22 are best seen in Fig. 3.
Regarding claim 4, a front parallel side (right side of element 16) and a rear parallel side (left side of element 16) in which the front side is shorter than the rear side are best seen in Fig. 3.
	Regarding claim 5 and the term “substantially trapezoidal”, trapezoid is defined as a convex quadrilateral with at least on pair of parallel sides according to an inclusive definition or with only one pair of parallel sides according to an exclusive definition. The profile 16 has at least a pair of parallel sides.  Therefore, it is considered a “substantially trapezoid”.
Regarding claim 6, two rounded corners 22 is best seen in Fig. 3.
Regarding claim 7, a bottom groove 12 at the bottom surface is best seen in Fig. 2.
Regarding claim 8, the die rule 14 being substantially flush with a bottom surface of the die block is best seen in Fig. 2.
Regarding claim 9, a plate (38, 50) between the magnet and the steel rule is best seen in Figs. 4 and 5.  
Regarding claim 10, top and bottom surfaces of the die block being horizontal are best seen in Fig. 1.
Regarding claim 11, a gap distance between the magnet and the steel rule is best seen in Figs. 4 and 5.
Regarding claim 12, a pair of magnets at two ends of one kerf is best seen in Fig. 1.
Regarding claim 13, Holliday teaches a die block of claim 25 comprising at least one magnet 16 in Fig. 1.
Regarding claim 14, Holliday teaches a die block for die cutting, the die block comprising: 
a top surface; 
an opposite bottom surface; 
a main body 10 extending between the opposite top and bottom surfaces; 
at least one kerf 12 extending down within the main body and being provided about the top surface via a corresponding top groove, the at least one kerf and corresponding top groove being positioned, shaped and sized for receiving a corresponding die cutting rule; and 
at least one magnetic element 16 having an elongated body with a given cross-sectional profile and a corresponding length, the length of the elongated body being greater than a maximal span within the cross-sectional profile of the at least one magnetic element, and the at least one magnetic element being positioned, shaped and sized about the main body of the die block and in proximity of the at least one kerf for providing a magnetic field intended to retain the corresponding die cutting rule when placed into the at least one kerf; 
wherein the cross-sectional profile of the at least one magnetic element is either symmetrical or asymmetrical along a first imaginary median plane of the cross-sectional profile, and wherein the cross- sectional profile of the at least one magnetic element is further asymmetrical along a second imaginary median plane of the cross-sectional profile (see claim 2); 
wherein the cross-sectional profile of the at least one magnetic element comprises first and second angled sides (at element 22); 
wherein the cross-sectional profile of the at least one magnetic element comprises front and rear parallel sides, with the front parallel side (adjacent to the steel rule) of the at least one magnetic element being shorter than the rear parallel side thereof; and 
wherein the cross-sectional profile of the at least one magnetic element is provided with rounded corners 22 between adjacent sides.
See Figs. 1-3.
As to the limitation “an elongated body with a given cross-sectional profile and a corresponding length, the length of the elongated body being greater than a maximal span within the cross-sectional profile of the at least one magnetic element”, there are indefinite cross-sectional profile that can be taken on the body of magnet 16 such that “the length of the elongated body being greater than a maximal span within the cross-sectional profile of the at least one magnetic element”.
Or alternately, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the magnet element having a size such that the length of the elongated body being greater than a maximal span within the cross-sectional profile of the at least one magnetic element, and the at least one magnetic element being positioned, shaped and sized about the main body of the die block and in proximity of the at least one kerf for providing a magnetic field intended to retain the corresponding die cutting rule when placed into the at least one kerf, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, the magnet 16 with a flat surface and being aligned with the kerf 12, and the top and bottom surfaces (26, 24) are best seen in Fig. 2.
Regarding claim 16, a gap distance between the magnet and the steel rule is best seen in Figs. 4 and 5.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holliday (6,779,426).
Regarding claim 17, a pair of magnets 16 at two ends of one kerf  or a plurality of magnets 16 is best seen in Fig. 1. Holliday does not teach type of magnets.  To select well-known magnets such as N35 or N38 would have been obvious to one skilled in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724